Order entered May 13, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01310-CR

                                   RYAN CROOK, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. F11-70359

                                             ORDER
        Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Valencia Bush to

provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Ms.

Bush to provide this Court, within THIRTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.

        Appellant’s pro se response is due by JULY 25, 2013.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4, and to Valencia

Bush.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Ryan Crook,

No. 12046964, North Tower, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334.

       .


                                                 /s/    DAVID EVANS
                                                        JUSTICE